Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated May 21, 1974, which, after a statutory fair hearing, affirmed a determination of the respondent Commissioner of the New York City Department of Social Services, which denied petitioner’s application for public assistance on the ground of his failure to satisfactorily account for the disposition of the proceeds of a certain savings account. Determination confirmed and proceeding dismissed on the merits, without costs. In our opinion, the determination was supported by substantial evidence. Hopkins, Acting P. J., Margett, Damiani, Christ and Hawkins, JJ., concur.